Case: 21-1432    Document: 75     Page: 1   Filed: 08/12/2022




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ROBERT J. LABONTE, JR.,
                   Plaintiff-Appellant

                             v.

                    UNITED STATES,
                    Defendant-Appellee
                  ______________________

                        2021-1432
                  ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:18-cv-01784-RAH, Judge Richard A. Hertling.
                  ______________________

                 Decided: August 12, 2022
                  ______________________

     ALEXANDER FISCHER, JOSHUA HERMAN, Veterans Legal
 Services Clinic, Jerome N. Frank Legal Services Organiza-
 tion, Yale Law School, New Haven, CT, argued for plaintiff-
 appellant Robert J. Labonte, Jr. Also represented by
 LERNIK BEGIAN, CASEY SMITH, MICHAEL JOEL WISHNIE.

     RICHARD PAUL SCHROEDER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for defendant-appellee. Also
 represented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.,
 DOUGLAS K. MICKLE.

    JULIE VEROFF, Cooley LLP, San Francisco, CA, for
Case: 21-1432    Document: 75      Page: 2    Filed: 08/12/2022




 2                                              LABONTE   v. US



 amici curiae John Brooker, Eleanor Morales, Brian D.
 Schenk, Eugene R. Fidell, Hugh McClean, Raymond Jewell
 Toney. Also represented by KATHLEEN R. HARTNETT.

    LIAM JAMES MONTGOMERY, Williams & Connolly LLP,
 Washington, DC, for amici curiae National Veterans Legal
 Services Program, Protect Our Defenders. Also repre-
 sented by AMY MCKINLAY, MIRANDA PETERSEN.
                ______________________

     Before CHEN, SCHALL, and STOLL, Circuit Judges.
 SCHALL, Circuit Judge.
      Appellant, Robert J. LaBonte, Jr., is a veteran who
 served in the United States Army. In 2006, he went absent
 without leave (“AWOL”) for six months. After he voluntar-
 ily returned to his base, he pleaded guilty to a charge of
 desertion in a court-martial proceeding and was separated
 from the Army with a Bad Conduct Discharge.
      In 2015, Mr. LaBonte applied to the Army Board for
 Correction of Military Records (“ABCMR” or “Board”),
 seeking retroactive medical retirement. He alleged that,
 while in the Army, he had had a permanent disability re-
 sulting from post-traumatic stress disorder (“PTSD”), trau-
 matic brain injury (“TBI”), depression, and anxiety
 incurred during service. He also alleged that these disabil-
 ities had rendered him unfit for service prior to his absence
 without leave, his court-martial, and his discharge. In
 2018, the Board denied his claim.
     Mr. LaBonte then filed suit in the United States Court
 of Federal Claims challenging the ABCMR decision. On
 December 3, 2019, the court remanded the case to the
 Board for further proceedings. LaBonte v. United States,
 No. 18-1784C (Fed. Cl. Dec. 3, 2019), J.A. 2716. On April
 29, 2020, on remand, the Board again denied Mr. LaBonte’s
 claim for disability retirement. J.A. 2763–65. Subse-
 quently, with the case back before the Court of Federal
Case: 21-1432      Document: 75   Page: 3    Filed: 08/12/2022




 LABONTE   v. US                                           3



 Claims, Mr. LaBonte challenged the ABCMR’s April 2020
 decision and moved for judgment on the administrative rec-
 ord. The government renewed a previous motion to dismiss
 for failure to state a claim upon which relief could be
 granted and, in addition, cross-moved for judgment on the
 administrative record.
     On October 30, 2020, the Court of Federal Claims
 granted the government’s motion to dismiss. LaBonte v.
 United States, 150 Fed. Cl. 552, 564–65 (2020). The court
 determined that, in order for the ABCMR to grant Mr. La-
 Bonte disability retirement, the Board would have to cor-
 rect Mr. LaBonte’s DD-214 Form (“DD-214”) to show that
 he was separated due to physical disability rather than due
 to a court-martial conviction. Id. at 561–62. 1 Concluding
 that a statute, 10 U.S.C. § 1552(f), prohibited the Board
 from correcting Mr. LaBonte’s DD-214 in this manner, the
 court held that the Board was without authority to grant
 Mr. LaBonte the relief he was seeking. Id. at 562–64. Pur-
 suant to RCFC 12(b)(6), it therefore dismissed Mr. La-
 Bonte’s claim for failure to state a claim upon which relief
 could be granted, without reaching the merits of his chal-
 lenge to the Board’s decision. Id. at 564–65.
     Mr. LaBonte now appeals the Court of Federal Claims’
 dismissal of his complaint. For the reasons set forth below,
 we hold that the Court of Federal Claims erred in holding
 that the ABCMR lacked authority to grant the relief


    1    The DD-214 is titled “Certificate of Release or Dis-
 charge from Active Duty.” J.A. 754. A DD-214 provides
 “an accurate and complete summation of active military
 personnel service” and serves as “an authoritative source
 of personnel information for administrative purposes, and
 for making enlistment or reenlistment eligibility determi-
 nations.” Department of Defense Instruction (“DoDI”)
 1336.01 ¶ 4(a) (Aug. 20, 2009); see LaBonte, 150 Fed. Cl. at
 559 n.4.
Case: 21-1432    Document: 75     Page: 4    Filed: 08/12/2022




 4                                             LABONTE   v. US



 Mr. LaBonte is seeking. The court therefore erred in dis-
 missing his complaint for failure to state a claim upon
 which relief could be granted. Accordingly, we reverse the
 court’s decision and remand the case to the court for con-
 sideration of the merits of Mr. LaBonte’s challenge to the
 April 2020 decision of the Board.
                        BACKGROUND
                              I
    The pertinent facts are set forth in the decision of the
 Court of Federal Claims. 2
     Mr. LaBonte enlisted in the Army in 2002. LaBonte,
 150 Fed. Cl. at 555. In 2004, he was deployed in Iraq. Dur-
 ing that deployment, he sustained injuries when he fell
 from a 30-foot guard tower. After returning from Iraq,
 Mr. LaBonte sought help from his chain of command and
 from the Fort Hood Mental Health Clinic for symptoms of
 mental distress, anxiety, disrupted sleep, and panic at-
 tacks. An intake specialist at the Mental Health Clinic doc-
 umented his symptoms and diagnosed him with an
 adjustment disorder. Id.
     In 2004, shortly after his visit to the Mental Health
 Clinic, Mr. LaBonte learned that he was scheduled to



     2    In ruling on the government’s motion to dismiss,
 the Court of Federal Claims properly assumed the truth of
 the facts alleged in Mr. LaBonte’s complaint. LaBonte, 150
 Fed. Cl. at 555 n.1; see Call Henry, Inc. v. United States,
 855 F.3d 1348, 1354 (Fed. Cir. 2017) (explaining that, when
 deciding whether a motion to dismiss for failure to state a
 claim should be granted, the court “must accept well-
 pleaded factual allegations as true and must draw all rea-
 sonable inferences in favor of the claimant” (citing
 Bell/Heery v. United States, 739 F.3d 1324, 1330 (Fed. Cir.
 2014))).
Case: 21-1432      Document: 75    Page: 5   Filed: 08/12/2022




 LABONTE   v. US                                            5



 deploy again to Iraq. Upon learning this, he informed his
 chain of command that he was not mentally prepared to
 return to Iraq, and eventually he went AWOL for six
 months. In 2006, Mr. LaBonte voluntarily returned to Fort
 Hood. Subsequently, he pleaded guilty to a charge of de-
 sertion in a court-martial proceeding and was separated
 from the Army with a Bad Conduct Discharge. Id.
     In 2012, Mr. LaBonte sought treatment from a clinical
 psychologist, who diagnosed him with PTSD stemming
 from his combat service in Iraq. In 2014, Mr. LaBonte was
 evaluated by a psychiatrist who also diagnosed him with
 service-connected PTSD. Id.
      In 2014, the U.S. Department of Veterans Affairs
 (“VA”) concluded that Mr. LaBonte was eligible for VA ben-
 efits for service-connected PTSD, TBI, depression, head-
 aches, back pain, tinnitus, a painful scar, and ulcers. Id.
 And subsequently, in 2016, Mr. LaBonte received a 100%
 service-connected disability rating from the VA. Id. at 556.
                              II
       Following his PTSD diagnosis, Mr. LaBonte sought for-
 mal review of his service history and post-discharge bene-
 fits. 3 In 2014, the Army Discharge Review Board (“ADRB”)
 upgraded the characterization of Mr. LaBonte’s discharge.
 LaBonte, 150 Fed. Cl. at 556. The ADRB stated:
    [I]n light of the clear evidence of PTSD, a [Bad Con-
    duct Discharge] in retrospect is too harsh. If the
    applicant had a firm diagnosis of PTSD and indica-
    tion of TBI, this would have been mitigating at his
    trial, [which] in turn would have led to a more leni-
    ent sentence.



    3    In our discussion of the procedural history of the
 case, we cite to relevant portions of the record in addition
 to the decision of the Court of Federal Claims.
Case: 21-1432     Document: 75      Page: 6     Filed: 08/12/2022




 6                                                LABONTE   v. US



     . . . This recommendation is made after full consid-
     eration of all of the applicant’s faithful and honor-
     able service, as well as the record of misconduct.
     The evidence in this case supports a conclusion
     that the applicant’s characterization of service may
     now be too harsh and as a result inequitable.
 J.A. 1839. The upgrade was reflected on Mr. LaBonte’s
 DD-214, where Block 24, Character of Service, was
 changed from “BAD CONDUCT” to “GENERAL, UNDER
 HONORABLE CONDITIONS.” J.A. 754. Relevant to this
 appeal, the ADRB declined to change the reason for Mr.
 LaBonte’s discharge, which was his 2006 court-martial.
 See J.A. 754, 1833, 1840.
     In 2015, having secured the upgrade of his discharge
 from the ADRB, Mr. LaBonte applied to the ABCMR for
 retroactive medical retirement. LaBonte, 150 Fed. Cl. at
 556. 4 Before the Board, Mr. LaBonte alleged that he had a
 permanent disability for PTSD, TBI, depression, and anxi-
 ety incurred during service. He argued to the Board that
 his disability caused him to be unfit for service prior to his
 absence without leave, his court-martial, and his dis-
 charge. Id. 5 On October 19, 2017, the ABCMR denied Mr.


     4    A service member who is physically disabled dur-
 ing service is eligible to apply for military disability retire-
 ment under 10 U.S.C. § 1201. See Jones v. United States,
 30 F.4th 1094, 1097 (Fed. Cir. 2022). Where a service mem-
 ber has not been considered or has been rejected for disa-
 bility retirement prior to leaving active service, the service
 member can pursue disability retirement before a correc-
 tion board. Chambers v. United States, 417 F.3d 1218,
 1225 (Fed. Cir. 2005) (citing Friedman v. United States,
 310 F.2d 381, 392, 396 (Ct. Cl. 1962)).
      5   Mr. LaBonte’s application for correction sought re-
 tirement pay from no later than June 30, 2004, the date he
 sought help at the Fort Hood Mental Health Clinic, to
Case: 21-1432      Document: 75    Page: 7    Filed: 08/12/2022




 LABONTE   v. US                                              7



 LaBonte’s application for medical retirement. The Board
 stated:
     [B]ased on the available post-service medical evi-
     dence, it could be argued the applicant met the cri-
     teria for referral to the [disability evaluation
     system for possible medical retirement] prior to go-
     ing AWOL.          However, in accordance with
     [10 U.S.C. §] 1552, the ABCMR is not empowered
     to set aside a conviction. As such, and since his dis-
     charge resulted from his court-martial conviction,
     he is ineligible for processing through the [disabil-
     ity evaluation system] for possible medical retire-
     ment.
 ABCMR, No. AR20160000403 (Oct. 19, 2017),
 https://boards.law.af.mil/ARMY/BCMR/CY2016/20160000
 403.txt, J.A. 162; see also LaBonte, 150 Fed. Cl. at 556. The
 Board concluded that there was “no basis to amend
 [Mr. LaBonte’s] DD Form 214 by changing the reason and
 authority for separation.” J.A. 162. 6
     The ABCMR’s decision was reviewed by Deputy Assis-
 tant Secretary of the Army Francine Blackmon. Secretary
 Blackmon found that “there [wa]s sufficient evidence to
 grant additional relief.” LaBonte, 150 Fed. Cl. at 556 (al-
 teration in original) (quoting J.A. 198). Accordingly, she
 directed the Office of the Surgeon General to determine if
 Mr. LaBonte “should have been retired or discharged by




 November 20, 2012, the date he submitted an informal
 claim for VA benefits. J.A. 294.
     6   Block 28 of Mr. LaBonte’s DD-214 reflects the
 “Narrative Reason for Separation” as “COURT-MARTIAL,
 OTHER.” J.A. 754. Block 26 provides the corresponding
 “Separation Code” of “JJD.” Id.; see Br. for Nat’l Veterans
 Legal Servs. Program 6.
Case: 21-1432    Document: 75      Page: 8    Filed: 08/12/2022




 8                                              LABONTE   v. US



 reason of physical disability through the [disability evalu-
 ation system].” Id. (quoting J.A. 198).
     In response to Secretary Blackmon’s directive, two
 Army physicians conducted an evaluation of Mr. LaBonte
 as part of a Medical Evaluation Board (“MEB”). 7 LaBonte,
 150 Fed. Cl. at 556. The physicians sought to determine
 whether processing through the disability evaluation sys-
 tem was warranted at the time of Mr. LaBonte’s separa-
 tion. The physicians concluded that Mr. LaBonte failed to
 meet medical-retention standards in 2003 because of his
 PTSD, generalized anxiety disorder, and major depressive
 disorder, and in 2004 because of his TBI. They found it
 “unlikely that any further interventions for these condi-
 tions would have returned the service member to duties
 consistent with [his] rank and [Military Occupation Spe-
 cialty].” Id. at 556 (second alteration in original) (quoting
 J.A. 178).
     Following the review by the two MEB physicians,
 Dr. Eric Doane, a Senior MEB physician, issued a medical
 advisory opinion, reviewing Mr. LaBonte’s medical records
 for the ABCMR. Id. He found that, at the time of


     7   Mr. LaBonte asserts that he was evaluated by mil-
 itary physicians through the Army’s Legacy Disability
 Evaluation System, which is the proper disability evalua-
 tion system for Army Veterans referred by the ABCMR.
 Compl., LaBonte v. United States, No. 18-1784C (Fed. Cl.
 Nov. 20, 2018), ECF No. 1, at 14–15 n.2. Under that sys-
 tem, an MEB determines if a service member met medical
 retention requirements at the time of separation. If the
 MEB finds the service member did not meet the military’s
 standards for retention, the MEB will recommend referral
 of the service member to a Physical Evaluation Board
 (“PEB”). The PEB determines the service member’s past
 fitness for duty and eligibility for benefits. See generally
 Army Regulation (“AR”) 635-40.
Case: 21-1432      Document: 75    Page: 9   Filed: 08/12/2022




 LABONTE   v. US                                           9



 Mr. LaBonte’s separation in 2006, there were no indica-
 tions of disabling PTSD and no symptoms of TBI.
 Dr. Doane concluded that Mr. LaBonte was not in need of
 disability processing at the time of his separation from the
 Army. The Board, on June 21, 2018, adopted Dr. Doane’s
 opinion in full as the basis for its denial of Mr. LaBonte’s
 claim. Id.; see J.A. 188.
                             III
     On November 20, 2018, Mr. LaBonte filed suit in the
 Court of Federal Claims, alleging that the denial of his
 claim was arbitrary and capricious, in bad faith, unsup-
 ported by substantial evidence, and a violation of the due
 process clause of the Fifth Amendment. LaBonte, 150 Fed.
 Cl. at 556.
     After briefing and oral argument, the court held that it
 had jurisdiction under the Tucker Act over Mr. LaBonte’s
 claim for medical retirement. Id. at 556–57. It then va-
 cated the ABCMR’s decision to deny Mr. LaBonte’s claim
 as contrary to law because the Board had relied on a med-
 ical opinion—the Doane opinion—“that failed to consider
 medical evidence as required by 10 U.S.C. § 1552(h)(2)(B).”
 Id. at 557 (quoting J.A. 2716). 8 As a result, the court re-
 manded the case to the Board to “obtain a further medical
 opinion that considers the medical evidence as required by



    8    Paragraph (h) of 10 U.S.C. § 1552 pertains to a
 claim by a former member of the armed forces for review,
 by a correction board, of a discharge, based on matters re-
 lating to PTSD or TBI. In such a case, the correction board
 reviews the claim “with liberal consideration to the claim-
 ant that post-traumatic stress disorder or traumatic brain
 injury potentially contributed to the circumstances result-
 ing in the discharge or dismissal or to the original charac-
 terization of the claimant’s discharge or dismissal.”
 10 U.S.C. § 1552(h)(2)(B).
Case: 21-1432     Document: 75       Page: 10    Filed: 08/12/2022




 10                                               LABONTE   v. US



 law and thereafter resolve [the] plaintiff’s claim.” Id. (quot-
 ing J.A. 2716).
     On remand, on April 29, 2020, the ABCMR again de-
 nied Mr. LaBonte’s request for disability retirement. Id.
 Pursuant to the remand order, the Board obtained a medi-
 cal advisory opinion from the Office of the Surgeon Gen-
 eral. In her advisory opinion, Dr. Denise M. Richardson
 stated that there is “a dearth of medical records available
 during [Mr. LaBonte’s] time in service.” Id. (quoting J.A.
 2787). “Therefore,” she concluded, “there is no evidence to
 support the need for disability processing prior to his dis-
 charge.” J.A. 2787; see also LaBonte, 150 Fed. Cl. at 557.
 In rejecting Mr. LaBonte’s claim for disability retirement,
 the Board stated in pertinent part as follows:
      The Board, while noting that the applicant was in-
      eligible for referral into the Disability Evaluation
      System . . . prior to service separation because . . .
      he was charged with an offense under the Uniform
      Code of Military Justice . . . that could, and did, re-
      sult in a punitive discharge, considered whether
      the applicant failed medical retention standards
      and was unfit prior to service separation in light of
      the previous upgrade of the discharge to general
      (under honorable conditions). . . . The Board deter-
      mined that a preponderance of the evidence does
      not support a finding that the applicant failed med-
      ical retention standards or had any unfitting con-
      ditions, to include PTSD and TBI, warranting a
      disability separation/retirement prior to service
      separation.
 J.A. 2763; LaBonte, 150 Fed. Cl. at 557.
                                IV
                                A
     Following the ABCMR’s remand decision and the re-
 turn of the case to the Court of Federal Claims, the
Case: 21-1432      Document: 75   Page: 11    Filed: 08/12/2022




 LABONTE   v. US                                           11



 government renewed its motion to dismiss for failure to
 state a claim upon which relief could be granted and, in the
 alternative, moved for judgment on the administrative rec-
 ord. LaBonte, 150 Fed. Cl. at 557. Mr. LaBonte responded
 in opposition and also moved for judgment on the adminis-
 trative record. Id.
      As noted above, on October 30, 2020, the Court of Fed-
 eral Claims granted the government’s motion to dismiss.
 The court first affirmed that Mr. LaBonte’s disability re-
 tirement claims came within the court’s jurisdiction under
 the Tucker Act. Id. at 557–58. In that regard, the court
 determined that the statute governing military retirement
 for disability, 10 U.S.C. § 1201, is a money-mandating stat-
 ute because “when the requirements of the statute are
 met—i.e., when the Secretary determines that a service
 member is unfit for duty because of a physical disability,
 and that disability is permanent and stable and is not the
 result of the member’s intentional misconduct or willful ne-
 glect—the member is entitled to compensation.” Id. at 557
 (quoting Fisher v. United States, 402 F.3d 1167, 1175 (Fed.
 Cir. 2005)). Next, the court held that Mr. LaBonte’s suit
 was timely filed within six years of the ABCMR’s Octo-
 ber 20, 2017 decision, as required by 28 U.S.C. § 2501. Id.
 at 559. On appeal, the government does not challenge ei-
 ther the court’s ruling with respect to the Tucker Act or the
 statute of limitations.
                              B
     The Court of Federal Claims turned next to the merits
 of the government’s motion to dismiss for failure to state a
 claim. In that regard, the government made two argu-
 ments. First, it contended that Mr. LaBonte was not eligi-
 ble for disability processing under AR 635-40. 9 Second, it



     9  As the court noted, AR 635-40 has changed since
 the time relevant to this case, but the parties accept the
Case: 21-1432     Document: 75     Page: 12     Filed: 08/12/2022




 12                                              LABONTE   v. US



 argued that, in order to grant Mr. LaBonte the relief he
 was seeking, the ABCMR would have to correct his DD-
 214. The government argued, though, that the Board was
 without authority under 10 U.S.C. § 1552(f) to correct Mr.
 LaBonte’s DD-214. Although § 1552(a) authorizes correc-
 tion boards to grant disability retirement, the government
 urged that the statute could not be relied upon for that pur-
 pose in Mr. LaBonte’s case because § 1552(f) bars correc-
 tion boards from making such a correction to records that
 note court-martial proceedings. The government urged
 that Mr. LaBonte’s DD-214 was such a record.
                               C
     Turning to the government’s first argument, the court
 noted that, at the time relevant to Mr. LaBonte’s claim,
 ¶ 4-1 of AR 635-40 limited eligibility for disability retire-
 ment in the case of a service member charged with an of-
 fense:
      4-1. Soldiers charged with an offense
      a. Uniform Code of Military Justice action. The
      case of a Soldier charged with an offense under the
      Uniform Code of Military Justice (UCMJ) or who is
      under investigation for an offense chargeable un-
      der the UCMJ which could result in dismissal or
      punitive discharge, may not be referred for, or con-
      tinue, disability processing unless—
         (1) The investigation ends without charges.
         (2) The officer exercising proper court-mar-
         tial jurisdiction dismisses the charges.




 applicability of the version of the regulation in effect at the
 time of Mr. LaBonte’s court-martial in 2006. LaBonte, 150
 Fed. Cl. at 560 (citing AR 635-40 (Feb. 8, 2006)) & n.5.
Case: 21-1432      Document: 75   Page: 13    Filed: 08/12/2022




 LABONTE   v. US                                           13



         (3) The officer exercising proper court-mar-
         tial jurisdiction refers the charge for trial
         to a court-martial that cannot adjudge such
         a sentence.
 AR 635-40 ¶ 4-1; LaBonte, 150 Fed. Cl. at 560. Paragraph
 4-2 of AR 635-40 provided that a soldier “may not be re-
 ferred for, or continue, disability processing if under sen-
 tence of dismissal or punitive discharge.”
     The Court of Federal Claims rejected the government’s
 argument that Mr. LaBonte was not eligible for disability
 processing under AR 635-40. LaBonte, 150 Fed. Cl. at 560–
 61. The court reasoned that, although Mr. LaBonte was
 separated by court-martial, his punitive discharge—Bad
 Conduct Discharge—was, in view of the 2014 action of the
 ADRB, no longer reflected on his DD-214. Id. at 561. “The
 punitive discharge limitation in paragraph 4-2,” the court
 stated, “therefore does not apply to the plaintiff because he
 is no longer ‘under’ a punitive discharge.” Id. Since
 Mr. LaBonte was not currently facing charges or undergo-
 ing a court-martial, and since he had received clemency
 from the ADRB, the court determined that he was no
 longer subject to a punitive discharge. Id. “Therefore,” the
 court concluded, “by its own terms, Army Regulation 635-
 40, in effect at the time of [Mr. LaBonte’s] discharge, does
 not preclude [him] from disability-retirement processing.”
 Id. On appeal, the government does not take issue with
 the court’s ruling regarding AR 635-40.
                              D
     Having disposed of the government’s first argument,
 the Court of Federal Claims proceeded to address the gov-
 ernment’s contention that the ABCMR was without au-
 thority to correct Mr. LaBonte’s records to grant him
 disability retirement.
    Pursuant to 10 U.S.C. § 1552(a)(1), “[t]he Secretary of
 a military department may correct any military record of
Case: 21-1432      Document: 75     Page: 14    Filed: 08/12/2022




 14                                               LABONTE   v. US



 the Secretary’s department when the Secretary considers
 it necessary to correct an error or remove an injustice.”
 However, as the Court of Federal Claims noted, LaBonte,
 150 Fed. Cl. at 561 & n.6, under 10 U.S.C. § 1552(f), when
 the correction involves “records of courts-martial and re-
 lated administrative records pertaining to court-martial
 cases,” the authority to correct a record is limited to
 “(1) correction of a record to reflect actions taken by review-
 ing authorities” under the UCMJ, or “(2) action on the sen-
 tence of a court-martial for purposes of clemency.” 10
     As noted above, the government took the position that,
 in order to grant Mr. LaBonte disability retirement, it
 would be necessary to change his military records to reflect
 that he was medically separated. Def.’s Renewed Mot. to
 Dismiss and, In the Alternative, Cross-Mot. for J. on the
 Admin. R., and Opp’n to Pl.’s Mot., LaBonte v. United
 States, No. 18-1784C (Fed. Cl. Aug. 19, 2020), ECF No. 74,
 at 27–29. One example of a military record that would
 need to be changed, the government argued, was



      10   Section 1552(f) provides in full:
      (f) With respect to records of courts-martial and re-
      lated administrative records pertaining to court-
      martial cases tried or reviewed under chapter 47 of
      this title (or under the Uniform Code of Military
      Justice (Public Law 506 of the 81st Congress)), ac-
      tion under subsection (a) may extend only to—
           (1) correction of a record to reflect actions
           taken by reviewing authorities under chap-
           ter 47 of this title (or under the Uniform
           Code of Military Justice (Public Law 506 of
           the 81st Congress)); or
           (2) action on the sentence of a court-martial
           for purposes of clemency.
Case: 21-1432      Document: 75    Page: 15    Filed: 08/12/2022




 LABONTE   v. US                                              15



 Mr. LaBonte’s DD-214. Specifically, the government con-
 tended that “[t]o place Mr. LaBonte in retirement pro-
 cessing, at the very least, the narrative reason for
 separation on his DD-214 Form would need to be changed
 from ‘court-martial’ to reflect medical retirement.” Id. at
 29. According to the government, however, this change
 could not be made because Mr. LaBonte’s DD-214 was a
 “related administrative record” under 10 U.S.C. § 1552(f).
 Id. Mr. LaBonte responded with two arguments: first, that
 no statute or regulation prevented his records from reflect-
 ing both a court-martial conviction and medical retirement
 status; and second, that to the extent retirement processing
 requires that his DD-214 be altered, § 1552(f) did not bar
 the correction. Pl.’s Reply in Supp. of his Mot. for J. on the
 Admin. R., Resp. in Opp. To Def.’s Cross-Mot., and Resp. to
 Def.’s Mot. to Dismiss, LaBonte v. United States, No. 18-
 1784C (Fed. Cl. Sept. 23, 2020), ECF No. 82, 7–11; La-
 Bonte, 150 Fed. Cl. at 561–62.
     The Court of Federal Claims began its analysis by de-
 termining that, in order to grant Mr. LaBonte disability re-
 tirement, it would be necessary for the Board to correct his
 DD-214. The court arrived at this conclusion based upon
 the following reasoning:
     Although Secretary Blackmon subsequently deter-
     mined that the evidence supported the plaintiff’s
     request for relief, the Board’s original decision in
     2017 informs this discussion. The Board found
     that the plaintiff had requested “in effect” a correc-
     tion of his DD-214 to show that “he was retired due
     to physical disability.” The Board concluded that
     because the plaintiff’s court-martial made him in-
     eligible for disability processing, there was “no ba-
     sis to amend [his] DD Form 214 by changing the
     reason and authority for separation.” The Board
     itself therefore has answered the question; it would
     need to correct the plaintiff’s DD-214 in order to
     grant the relief the plaintiff seeks.
Case: 21-1432      Document: 75     Page: 16    Filed: 08/12/2022




 16                                               LABONTE   v. US



 LaBonte, 150 Fed. Cl. at 562 (alteration in original) (first
 quoting Admin. R. 86, then quoting Admin. R. 115 (J.A.
 162)).
      Having determined that granting Mr. LaBonte the re-
 lief he sought required changing his DD-214, the court
 turned to the government’s argument that 10 U.S.C.
 § 1552(f) barred correction of Mr. LaBonte’s DD-214 be-
 cause the form is an “administrative record” that is “re-
 lated” to his court-martial. Id. Addressing that argument,
 the court first considered 10 U.S.C. § 801(14), which de-
 fines the term “record,” when used in connection with the
 proceedings of a court-martial. It states:
      (14) The term “record”, when used in connection
      with the proceedings of a court-martial, means—
           (A) an official written transcript, written
           summary, or other writing relating to the
           proceedings; or
           (B) an official audiotape, videotape, or sim-
           ilar material from which sound, or sound
           and visual images, depicting the proceed-
           ings may be reproduced.
 The court concluded that, although Mr. LaBonte’s DD-214
 noted his court-martial, it was not covered by any of the
 terms mentioned in § 801(14). LaBonte, 150 Fed. Cl. at
 562. Hence, the court determined, it was not a record of a
 court-martial under § 1552(f). Id. Next, the court consid-
 ered dictionary definitions for the word “related.” 11 The



      11  The court relied on definitions from two dictionar-
 ies. Related, Oxford English Dictionary (3d ed. 2009)
 (“Connected or having relation to something else.”); Re-
 lated, Black’s Law Dictionary (11th ed. 2019) (“Connected
 in some way; having relationship to or with something
 else.”).
Case: 21-1432      Document: 75    Page: 17   Filed: 08/12/2022




 LABONTE   v. US                                           17



 court reasoned that, because § 1552(f)’s “records of courts-
 martial” already encompasses the broad category of “other
 writing[s] relating to the proceedings” in § 801(14), for the
 phrase “‘related administrative record[s]’ [in § 1552(f)] to
 have any meaning, it must incorporate a broad definition
 of ‘related’ to include any administrative document that is
 connected or has a relationship with a court-martial but is
 not part of, or contained within, the official records of the
 court-martial itself.” Id. at 563. The court thus concluded:
 “§ 1552(f) captures any administrative record that reflects
 the decision of the court martial.” Id. Thus, because
 Mr. LaBonte’s DD-214 notes his court-martial as the rea-
 son for his separation (in Block 28), the court determined
 that it is an administrative record “related” to the court-
 martial under § 1552(f). Id. The court therefore concluded
 that the ABCMR “is without authority to change the reason
 for separation due to the court-martial. Because such a
 change would be necessary for the Board to grant disability
 retirement in place of separation due to court-martial, the
 Board is without the authority to grant the plaintiff the re-
 lief he seeks.” Id. at 564. Accordingly, the court ruled that
 it could not grant Mr. LaBonte the relief he sought. It
 therefore dismissed his complaint for failure to state a
 claim upon which relief could be granted. Having dis-
 missed the complaint, the Court of Federal Claims did not
 reach the merits of Mr. LaBonte’s challenge to the decision
 of the Board. Neither did the court reach Mr. LaBonte’s
 claim that, in rejecting his claim, the Board had violated
 his Fifth Amendment right to due process.
    Mr. LaBonte has timely appealed the Court’s decision.
 We have jurisdiction pursuant to 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
                               I
     We review a dismissal for failure to state a claim upon
 which relief can be granted by the Court of Federal Claims
 de novo. Steffen v. United States, 995 F.3d 1377, 1379 (Fed.
Case: 21-1432    Document: 75       Page: 18   Filed: 08/12/2022




 18                                             LABONTE   v. US



 Cir. 2021). We also review statutory interpretation by the
 Court of Federal Claims de novo. FastShip, LLC v. United
 States, 968 F.3d 1335, 1337 (Fed. Cir. 2020).
                              II
     On appeal, Mr. LaBonte argues that the Court of Fed-
 eral Claims erred in granting the government’s motion to
 dismiss. First, he contends that the court erred in holding
 that 10 U.S.C. § 1552(f) creates a bar to what he says is the
 Board’s “otherwise broad authority” to act in his case, by
 preventing the Board from amending his DD-214 to remove
 the reference to his court-martial. Appellant’s Br. 21. Sec-
 ond, he argues that even if we were to hold that § 1552(f)
 prohibits correcting his DD-214 because it currently states
 that he was court-martialed, nothing prevents the Board
 from granting Mr. LaBonte disability retirement without
 removing the court-martial reference on his DD-214.
     As explained below, we agree with Mr. LaBonte that
 the ABCMR was not required to change his DD-214 in or-
 der to grant him disability retirement.
                              III
     In arguing that it is not necessary for the ABCMR to
 correct his DD-214 in order to grant him the relief he seeks,
 Mr. LaBonte states at the outset that he “does not primar-
 ily seek to correct his DD-214; he seeks disability retire-
 ment.” Appellant’s Br. 40. Addressing the Court of Federal
 Claims’ ruling that the Board must remove the reference
 to his court-martial in order to grant him disability retire-
 ment, Mr. LaBonte argues that the Board “can, and does,
 grant disability retirement by issuing retirement orders
 without ordering a specific correction to the veteran’s DD-
 214.” Id. at 41. Mr. LaBonte states that this practice is
 consistent with the regulatory requirement that, at the
 conclusion of the disability evaluation process, the Army
 issues “retirement orders or other disposition instructions.”
 Id. (citing AR 635-40 ¶ 4-24(b)). In support of this
Case: 21-1432      Document: 75    Page: 19   Filed: 08/12/2022




 LABONTE   v. US                                           19



 proposition, Mr. LaBonte cites to several correction board
 decisions where, he says, disability retirement was granted
 without ordering correction of the veteran’s DD-214. Ap-
 pellant’s Br. 41 nn. 7–9.
     In response, the government argues that the Court of
 Federal Claims correctly held that, in order to grant Mr.
 LaBonte disability retirement, it would be necessary to
 change his DD-214 to reflect that he was medically sepa-
 rated instead of separated pursuant to a court-martial con-
 viction. The government discounts the relevance of the
 correction board decisions cited by Mr. LaBonte, urging
 that they did not involve a claim for disability retirement
 benefits by a service member who, like Mr. LaBonte, was
 discharged by a court-martial. Neither, the government
 contends, did those decisions involve the restrictions set
 forth in 10 U.S.C. § 1552(f). Appellee’s Br. 57–58.
                              IV
     We begin our analysis, as we must, with the pertinent
 statutory language. Food Mktg. Inst. v. Argus Leader Me-
 dia, 139 S. Ct. 2356, 2364 (2019) (“In statutory interpreta-
 tion disputes, a court’s proper starting point lies in a
 careful examination of the ordinary meaning and structure
 of the law itself.”); Nicely v. United States, 23 F.4th 1364,
 1368 (Fed. Cir. 2022) (“When interpreting a statute, we
 ‘begin with the language employed by Congress.’” (quoting
 Engine Mfrs. Ass’n v. S. Coast Air Quality Mgmt. Dist., 541
 U.S. 246, 252 (2004)) (addressing the language of 10 U.S.C.
 § 1552(a)(1))).
     The language of the correction board statute is broad
 and unqualified. In relevant part, it states that “[t]he Sec-
 retary of a military department may correct any military
 record of the Secretary’s department when the Secretary
 considers it necessary to correct an error or remove an in-
 justice.” 10 U.S.C. § 1552(a)(1). We have stated that “[t]he
 Secretary [of a military department] is obligated not only
 to properly determine the nature of any error or injustice,
Case: 21-1432     Document: 75     Page: 20     Filed: 08/12/2022




 20                                              LABONTE   v. US



 but also to take ‘such corrective action as will appropriately
 and fully erase such error or compensate such injustice.’”
 Roth v. United States, 378 F.3d 1371, 1381 (Fed. Cir. 2004)
 (quoting Caddington v. United States, 178 F. Supp. 604,
 606 (Ct. Cl. 1959)).
     Relevant to this case, as seen, AR 635-40 provided the
 eligibility criteria for disability evaluation. Again, ¶ 4-1 of
 the regulation stated:
      a. Uniform Code of Military Justice action. The
      case of a Soldier charged with an offense under the
      Uniform Code of Military Justice (UCMJ) or who is
      under investigation for an offense chargeable un-
      der the UCMJ which could result in dismissal or
      punitive discharge, may not be referred for, or con-
      tinue, disability processing unless—
         (1) The investigation ends without charges.
         (2) The officer exercising proper court-mar-
         tial jurisdiction dismisses the charges.
         (3) The officer exercising proper court-mar-
         tial jurisdiction refers the charge for trial
         to a court-martial that cannot adjudge such
         a sentence.
     As also seen, ¶ 4-2 of the regulation provided that a sol-
 dier “may not be referred for, or continue, disability pro-
 cessing if under sentence of dismissal or punitive
 discharge.” The Court of Federal Claims held that because
 Mr. LaBonte was not currently charged by or undergoing a
 court-martial, and because his punitive discharge—Bad
 Conduct Discharge—was no longer reflected in his official
 record, AR 635-40, in effect at the time of his discharge, did
 not bar him from disability-retirement processing. As
 noted, on appeal the government does not challenge this
 ruling, and for our part we do not discern error in it.
Case: 21-1432      Document: 75    Page: 21     Filed: 08/12/2022




 LABONTE   v. US                                             21



                               V
      We conclude, though, that the Court of Federal Claims
 erred when it held that, in order to grant Mr. LaBonte the
 relief he seeks, the Board would have to change his DD-
 214. As noted above, the DD-214 is titled “Certificate of
 Release or Discharge from Active Duty.” J.A. 754. Pursu-
 ant to 10 U.S.C. § 1168(a), “[a] member of an armed force
 may not be discharged or released from active duty until
 his discharge certificate or certificate of release from active
 duty, respectively, . . . are ready for delivery to him.” DoDI
 1336.01, which prescribes procedures for the preparation
 of DD-214 Forms, and which applies to all the military de-
 partments, see DoDI 1336.01 ¶ 2, provides as follows: “The
 DD Form 214 will provide an accurate and complete sum-
 mation of active military personnel service [and] will pro-
 vide the Military Services with an authoritative source of
 personnel information for administrative purposes, and for
 making enlistment or reenlistment eligibility determina-
 tions.” DoDI 1336.01 ¶ 4(a). In addition, the form serves
 as “the authoritative source of information required for the
 administration of State and Federal laws applicable to per-
 sonnel who have been discharged, released, or transferred
 to a Reserve Component while on active duty.” Id. at ¶ 4(f).
 The Instruction further provides that “[e]very Service
 member who is being separated shall be given a completed
 DD Form 214 describing relevant data regarding the Ser-
 vice member’s service and the circumstances of termina-
 tion.” DoDI 1336.01 ¶ 4(c). And, it provides, in addition,
 that “[t]he DD Form 214 will be accurately prepared to pro-
 vide the Service member a clear, concise summary of active
 service with the Military Services at the time of transfer,
 release, discharge, or Service member change of component
 or status while on active duty.” DoDI 1336.01 ¶ 4(d). Par-
 agraph 3(a) of Enclosure 3 of DoDI 1336.01, which deals
 with the preparation of DD-214s, emphasizes that a “DD
 Form 214 is an important record of service that must be
 prepared accurately and completely.”
Case: 21-1432     Document: 75      Page: 22    Filed: 08/12/2022




 22                                              LABONTE   v. US



    AR 635-8 (2019), previously AR 635-5 (2000), imple-
 ments DoDI 1336.01. AR 635-8 ¶ 5-1 (2019) states:
      The DD Form 214 is a summary of the Soldier’s
      most recent period of continuous active duty. It
      provides a brief, clear-cut record of all current ac-
      tive, prior active, and prior inactive duty service at
      the time of [release from active duty], retirement,
      or discharge. The DD Form 214 is not intended to
      have any legal effect on termination of a Soldier’s
      service.
 See also AR 635-5 ¶ 2-1 (2000). 12 This language also is
 used in the regulation implementing 10 U.S.C. § 1168. See
 32 C.F.R. § 45.3 (2006) (“DD Forms 214 are not intended to
 have any legal effect on termination of the member’s ser-
 vice.”).
     In our view, 10 U.S.C. § 1168(a), DoDI 1336.01, and the
 cited regulations make it clear that the DD-214 is a record
 document. Its purpose is to record and reflect the pertinent
 events of a person’s time in the military department in
 which he or she served. The DD-214 does not establish
 those events or bring them into being. Rather, it docu-
 ments that they have occurred or taken place. In other
 words, a DD-214 Form merely reflects the events of the
 past. This is highlighted most clearly, we think, by the in-
 struction in 32 C.F.R. § 45.3 (2006) and AR 635-8 ¶ 5-1,



      12 Paragraph 2-1 of AR 635-5 (Sept. 15, 2000), used
 slightly different language. It recited that “The DD Form
 214 is a summary of a soldier’s most recent period of con-
 tinuous active duty. It provides a brief, clear-cut record of
 active duty service at the time of release from active duty,
 retirement, or discharge.” Paragraph 2-1 of AR 635-5, like
 current AR 635-8, stated that a “DD Form 214 is not in-
 tended to have any legal effect on termination of a soldier’s
 service.”
Case: 21-1432      Document: 75    Page: 23    Filed: 08/12/2022




 LABONTE   v. US                                            23



 formerly AR 635-5 ¶ 2-1, that “[t]he DD Form 214 is not
 intended to have any legal effect on termination of a Sol-
 dier’s service.” 13 Further support for this conclusion can be
 found in AR 635-8, which explains that a DD-214 is pre-
 pared using various “source documents,” including the
 “[s]ervicemember’s record brief,” “[s]eparation approval
 documents, if applicable,” the “[s]eparation order,” and
 “[a]ny other document authorized for filing in the [Army
 Military Human Resource Record].” AR 635-8 ¶ 5-4 (2019);
 see also AR 635-5 ¶ 2-3 (2000) (discussing the preparation
 of a DD-214 worksheet using “source documents” to include
 the service member’s “record brief,” “[s]eparation approval
 authority documentation, if applicable,” “[s]eparation or-
 der,” and “[a]ny other document authorized for filing in the
 Official Military Personnel File”).
     Our conclusion that it is not necessary for the Board to
 alter Mr. LaBonte’s DD-214 in order to grant him disability
 retirement is supported also by the practice of the military
 departments. That practice is reflected in the correction
 board decisions Mr. LaBonte cites. In those decisions, ser-
 vice members’ underlying records were altered to grant all
 or part of their requested relief. See ABCMR, No.
 AR20130022069 (Sept. 11, 2014), https://boards.law.af.mil/
 ARMY/BCMR/CY2013/20130022069%20.txt (granting a
 service member disability retirement by voiding his prior
 discharge and issuing him new retirement orders, without
 mentioning his DD-214); ABCMR, No. AR20150007051
 (May 28, 2015), https://boards.law.af.mil/ARMY/BCMR/



     13  Indeed, a service member’s discharge can be ef-
 fected without actual delivery of a DD-214. United States
 v. Butler, 637 F.3d 519, 522 (5th Cir. 2011) (holding that
 delivery of an Air Force member’s DD-214 was not neces-
 sary to effect his discharge where the form was ready for
 delivery and he could not reasonably have misunderstood
 his discharged status).
Case: 21-1432     Document: 75      Page: 24    Filed: 08/12/2022




 24                                               LABONTE   v. US



 CY2015/20150007051%20.txt (same); ABCMR, No. AR
 20120015742 (July 2, 2013), https://boards.law.af.mil/
 ARMY/BCMR/CY2012/20120015742.txt (same). In none of
 these cases did the Board purport to alter the Applicant’s
 DD-214. This approach is consistent with that taken by
 other branches of the military, which have corrected the
 records of service members previously separated for rea-
 sons of misconduct to reflect a discharge by “Secretarial
 Authority” independently from a correction to the service
 member’s DD-214. 14




      14 In one of the decisions Mr. LaBonte cites, the Board
 for Correction of Naval Records (“BCNR”) recommended
 that a service member’s “naval record” (as opposed to his
 DD-214) be corrected to reflect that he was discharged by
 reason of “Secretarial Authority” (with the corresponding
 separation code), after the Naval Discharge Review Board
 upgraded the characterization of his service subsequent to
 a prior conviction by special court-martial. BCNR 5448-
 14/8917-13 (June 17, 2014), https://boards.law.af.mil/
 NAVY/BCNR/CY2014/NR5448%2014.pdf. This is notable
 because the BCNR recommended correction of the service
 member’s “naval record . . . to reflect, in [a block] of his DD-
 214” a medal the service member had earned. Id. No such
 reference to any block of the service member’s DD-214 was
 made with respect to correction of the service member’s
 reason for discharge in his “naval record.”
     In yet another decision provided by amicus National
 Veterans Legal Services Program, the BCNR corrected a
 petitioner’s “naval record” to reflect “Secretarial Authority”
 as the reason for his discharge despite the petitioner’s prior
 bad conduct discharge due to a court-martial conviction.
 See Addendum to Br. for Nat’l Veterans Legal Servs. Pro-
 gram, BCNR [Title and Docket No. Redacted]. In that case,
 the BCNR recommended that these corrections be made to
Case: 21-1432      Document: 75    Page: 25    Filed: 08/12/2022




 LABONTE   v. US                                              25



     As noted above, in ruling that, in order to grant Mr.
 LaBonte the relief he was requesting, the Board would
 have to alter his DD-214, the Court of Federal Claims
 stated:
     Although Secretary Blackmon subsequently deter-
     mined that the evidence supported the plaintiff’s
     request for relief, the Board’s original decision in
     2017 informs this discussion. The Board found
     that the plaintiff had requested “in effect” a correc-
     tion of his DD-214 to show that “he was retired due
     to physical disability.” . . . The Board concluded
     that because the plaintiff’s court-martial made him
     ineligible for disability processing, there was “no
     basis to amend [his] DD Form 214 by changing the
     reason and authority for separation.” . . . The
     Board itself therefore has answered the question; it
     would need to correct the plaintiff’s DD-214 in or-
     der to grant the relief the plaintiff seeks.
 LaBonte, 150 Fed. Cl. at 562 (alteration in original) (first
 quoting Admin. R. 86, then quoting Admin R. 115 (J.A.
 162)).
     We have two difficulties with the court’s reasoning.
 The first is that it fails to address 10 U.S.C. § 1168,
 32 C.F.R. § 45.3, AR 635-8, and DoDI 1336.01, which we
 have just discussed. The second is that it misreads the ac-
 tion of the Board in this case. The court relied on language
 in the Board’s 2017 decision where the ABCMR noted, but
 declined to grant, Mr. LaBonte’s request to amend his DD
 Form 214 to reflect a different authority and narrative rea-
 son for separation. Specifically, in its 2017 decision the
 Board stated:




 the service member’s “naval record,” and that he be issued
 a new DD-214. Id.
Case: 21-1432     Document: 75      Page: 26     Filed: 08/12/2022




 26                                               LABONTE   v. US



      12. With respect to the portion of the request that
      pertains to a separation/retirement for medical
      reasons, based on the available post-service medi-
      cal evidence, it could be argued [Mr. LaBonte] met
      the criteria for referral to the [disability evaluation
      system for possible medical retirement] prior to go-
      ing AWOL.          However, in accordance with
      [10 U.S.C. §] 1552, the ABCMR is not empowered
      to set aside a conviction. As such, and since his dis-
      charge resulted from his court-martial conviction,
      he is ineligible for processing through the [disabil-
      ity evaluation system] for possible medical retire-
      ment.
      13. Based on paragraph 12 above, . . . there is no
      basis to amend the applicant’s DD Form 214 by
      changing the reason and authority for separation.
 J.A. 162. This language does not establish that it was nec-
 essary for Mr. LaBonte’s DD Form 214 to be altered in or-
 der for him to receive disability retirement. Instead, it
 simply reflects that the reason the Board declined to
 amend Mr. LaBonte’s DD-214 was because it found “no ba-
 sis” to do so, not because it found such a correction to be
 required before Mr. LaBonte could receive disability retire-
 ment. Further, the Board’s reasoning for saying it had “no
 basis” to change Mr. LaBonte’s form was its inability to set
 aside his conviction, but his prior conviction does not stand
 in the way of his eligibility under the court’s unchallenged
 ruling with respect to AR 635-40. In any event, Mr. La-
 Bonte does not seek to set aside his conviction. See, e.g.,
 Oral Arg. at 10:30–11:20, https://oralarguments.
 cafc.uscourts.gov/default.aspx?fl=21-1432_04042022.mp3
 (Apr. 4, 2022).
      We also note that, before our court, the government has
 failed to provide any authority to support the proposition
 that in order to receive disability retirement an applicant’s
Case: 21-1432      Document: 75    Page: 27   Filed: 08/12/2022




 LABONTE   v. US                                           27



 DD-214 must be corrected. See, e.g., Oral Arg. at 21:55–
 23:55.
     Accordingly, we hold that the Court of Federal Claims
 erred in ruling that it was necessary for the ABCMR to al-
 ter Mr. LaBonte’s DD-214 in order to grant him the relief
 of disability retirement that he is requesting. The court
 therefore erred in dismissing Mr. LaBonte’s complaint on
 the ground that he had failed to state a claim upon which
 relief could be granted. The decision of the court is re-
 versed and the case is remanded to the court for further
 proceedings addressing Mr. LaBonte’s challenge to the
 ABCMR’s 2020 remand decision as well as, if necessary, his
 claim that the Board violated his Fifth Amendment right
 to due process.
                              VI
     One issue remains to be addressed, however. At oral
 argument, counsel for Mr. LaBonte stated that Block 23 of
 his DD-214 “would actually need to be changed under
 standard practice” should Mr. LaBonte be awarded medi-
 cal retirement. Oral Arg. at 53:55–54:20. Block 23 of Mr.
 LaBonte’s DD-214 currently states that his “Type of Sepa-
 ration” was “DISCHARGE.” J.A. 754. However, if Mr. La-
 Bonte’s disability retirement claim is successful, this entry
 would be changed to state “RETIREMENT.” AR 635-8, ¶ 5-
 6.w. In that case, we cannot see how providing Mr. La-
 Bonte with a DD-214 reflecting that his “Type of Separa-
 tion” was “RETIREMENT,” while the “Narrative Reason
 for Separation” and “Separation Code” continue to refer to
 his court-martial proceedings, would provide him with the
 “accurate” and “complete” DD-214 that is required by DoDI
 1336.01 ¶ 4(a). 15 To the extent that it may become



     15 To be clear, as we explained above, changing Mr.
 Labonte’s DD-214 is not a condition precedent to granting
 him disability retirement. But if Mr. Labonte is granted
Case: 21-1432     Document: 75      Page: 28     Filed: 08/12/2022




 28                                                LABONTE   v. US



 necessary to alter Mr. LaBonte’s DD-214 at some point in
 the future in this regard, we see no impediment to doing so
 in 10 U.S.C. § 1552(f). 16
     As seen, the Court of Federal Claims’ primary rationale
 for its ruling that 10 U.S.C. § 1552(f) bars alteration of
 Mr. LaBonte’s DD-214 was its reliance on dictionary defi-
 nitions for the meaning of the term “related” in § 1552(f)’s
 “related administrative records” and its determination that
 “related” must be broadly construed so as to avoid render-
 ing the language of § 1552(f) “surplusage,” in view of
 10 U.S.C. § 801(14). 17 LaBonte, 150 Fed. Cl. at 563. Most
 respectfully, we do not agree with this reasoning.



 disability retirement, his DD-214 should be corrected to ac-
 curately and completely reflect his situation.
     16   We state our views on this issue in the interest of
 judicial economy and for the benefit of the parties and the
 Court of Federal Claims on remand. See Hansen Bancorp,
 Inc. v. United States, 367 F.3d 1297, 1314 (Fed. Cir. 2004)
 (providing guidance on the proper measure of restitution in
 the interest of judicial economy and for the benefit of the
 parties and the trial court where, on remand, the court
 could decide the issue of restitution anew); see also Larson
 Mfg. Co. of S.D., Inc. v. Aluminart Prods. Ltd., 559 F.3d
 1317, 1340 (Fed. Cir. 2009) (giving guidance to the district
 court on an issue not before the appellate court in the in-
 terest of judicial economy); Cellspin Soft, Inc. v. Fitbit, Inc.,
 927 F.3d 1306, 1319 (Fed. Cir. 2019) (“In the interest of ju-
 dicial economy, however, we also address certain errors in
 the district court’s attorney fees analysis that could remain
 issues on remand.”). For the reason just stated, alteration
 of Mr. LaBonte’s DD-214 could become an issue on remand.
     17   As previously noted, the court relied on definitions
 from two dictionaries. Related, Oxford English Dictionary
 (3d ed. 2009) (“Connected or having relation to something
 else.”); Related, Black’s Law Dictionary (11th ed. 2019)
Case: 21-1432      Document: 75   Page: 29    Filed: 08/12/2022




 LABONTE   v. US                                           29



      To begin with, the court’s reasoning focused solely on
 the term “related” in § 1552(f)’s phrase “related adminis-
 trative records.” In its entirety, however, § 1552(f) states
 “related administrative records pertaining to court-martial
 cases” (emphasis added). The court thus failed to consider
 the impact of the phrase “pertaining to court-martial cases”
 in its statutory analysis.
     To “pertain” to something means “to belong, be con-
 nected (in various ways); e.g. as a native or inhabitant, as
 part of a whole, as an appendage or accessory, as depend-
 ent,” Pertain, Oxford English Dictionary (2d ed. 1989), or
 “to belong as a part, member, accessory, or product,” Per-
 tain, Merriam-Webster Collegiate Dictionary (11th ed.
 2003). Section 1552(f)’s reference to administrative records
 “pertaining to court-martial cases” (emphasis added)
 clearly places Mr. LaBonte’s DD-214 outside the scope of
 the statute. As we have explained, a DD-214 is a record
 document, reflecting what has taken place. Plainly, it can-
 not be said to pertain to a court-martial in the sense of be-
 ing part of the court-martial, which is what “pertaining to”
 in § 1552(f) requires.
     Moreover, “[i]t is a fundamental canon of statutory con-
 struction that the words of a statute must be read in their
 context and with a view to their place in the overall statu-
 tory scheme.” Nat’l Assn. of Home Builders v. Defenders of
 Wildlife, 551 U.S. 644, 666 (2007) (quoting FDA v. Brown
 & Williamson Tobacco Corp., 529 U.S. 120, 132–33
 (2000)). 18 Therefore, to properly analyze the meaning of




 (“Connected in some way; having relationship to or with
 something else.”).
     18   Sections 801 and 1552 reside in different chapters
 of Title 10. We note that § 801 provides definitions for use
 “in this chapter,” referring to Chapter 47, the Uniform
 Code of Military Justice. Section 1552, however, resides in
Case: 21-1432    Document: 75      Page: 30    Filed: 08/12/2022




 30                                             LABONTE   v. US



 the phrase “related administrative records pertaining to
 court-martial cases,” we must consider the purpose of
 § 1552(f). Kasten v. Saint-Gobain Performance Plastics
 Corp., 563 U.S. 1, 7 (2011) (“[I]nterpretation of [a] phrase
 ‘depends upon reading the whole statutory text, consider-
 ing the purpose and context of the statute . . . .’” (quoting
 Dolan v. U.S. Postal Serv., 546 U.S. 481, 486 (2006))). Con-
 gress passed § 1552(f) as part of the Military Justice Act of
 1983. The Senate Report that accompanied the bill clari-
 fies that the purpose of § 1552(f) is to protect the court-
 martial process from collateral review through the record-
 correction process. S. Rep. No. 98-53, at 36–37 (1983) (“The
 proposed legislation makes it clear that the appellate pro-
 cedures under the UCMJ provide the sole forum under title
 10, United States Code, for a legal review of the legality of
 courts-martial.”). The Senate Report explains that correc-
 tion boards “have no authority to modify, as a matter of
 law, findings or sentences of courts-martial” so as to “chan-
 nel[] all appellate proceedings and claims for post-convic-
 tion relief into the judicial forums established for such
 actions by Congress in the UCMJ.” Id. at 36. Indeed, the
 Senate Report also explains that correction boards are gen-
 erally comprised of “laymen who have no judicial training”
 and “have extremely large caseloads, with neither the time
 nor the expertise for the judicial review of courts-martial.”
 Id. Accordingly, and “[b]ecause the UCMJ provides a com-
 prehensive system for appellate review and post-conviction
 relief, these boards need not be involved in the issues of law
 concerning the court-martial process.” Id. We think it is
 clear from this legislative history that the purpose of
 § 1552(f) supports an interpretation of “administrative rec-
 ords pertaining to court-martial cases” that is not broadly
 defined to encompass, in the words of the Court of Federal
 Claims, “any administrative record that reflects the


 Chapter 79, which pertains to the Correction of Military
 Records.
Case: 21-1432      Document: 75    Page: 31     Filed: 08/12/2022




 LABONTE   v. US                                             31



 decision of the court-martial.” LaBonte, 150 Fed. Cl. at
 563. Rather, a document, such as a DD-214, which simply
 reflects that a court-martial took place, but is not a part of,
 or a product of, the court-martial itself, lies outside the
 scope of § 1552(f).
     Further, an interpretation of “related administrative
 records pertaining to court-martial cases” that does not en-
 compass documents that do not have a legal impact on a
 finding or sentence of a court-martial is consistent with
 guidance provided by the Department of Defense to the
 Military Discharge Review Boards and Boards for Correc-
 tion of Military and Naval Records. In the 2014–2018 time
 period, the Department of Defense issued a series of inter-
 pretive memoranda that instructs the boards to give liberal
 consideration to, for instance, veterans who received less
 than fully honorable discharges based on misconduct and
 who were suffering from mental health conditions devel-
 oped during service, including PTSD and TBI. See Memo-
 randum from Secretary of Defense Charles Hagel to
 Secretaries of the Military Departments (Sept. 3, 2014);
 Memorandum from Principal Deputy Under Secretary of
 Defense Brad Carson to Secretaries of the Military Depart-
 ments (Feb. 24, 2016); Memorandum from Under Secretary
 of Defense A.M. Kurta to Secretaries of the Military De-
 partments (Aug. 25, 2017) (“Kurta Memo”); Memorandum
 from Under Secretary of Defense Robert Wilkie to Secre-
 taries of the Military Departments (July 25, 2018) (“Wilkie
 Memo”) (all on file with the Dep’t of Defense); see also Has-
 say v. United States, 150 Fed. Cl. 467, 483 (2020) (noting
 that, in that case, the government conceded these memo-
 randa were binding on the BCNR). The Kurta Memo and
 Wilkie Memo, at least, make clear that this liberal consid-
 eration applies not only to upgrades to the character of a
 discharge, but also to requests for changes to the narrative
 reason for separation on a veteran’s DD-214. The Kurta
 Memo, for example, provides clarifying guidance to correc-
 tion boards and discharge review boards considering
Case: 21-1432     Document: 75    Page: 32    Filed: 08/12/2022




 32                                            LABONTE   v. US



 veterans for “modification of their discharges,” and pro-
 vides that “[u]nless otherwise indicated, the term ‘dis-
 charge’ includes the characterization, narrative reason,
 separation code, and reenlistment code.” Kurta Memo at
 3. And the Wilkie Memo specifically refers to “[c]hanges to
 the narrative reason of separation” as a form of relief that
 can be granted “on equity, injustice, or clemency grounds.”
 Wilkie Memo at 2.
     In sum, a DD-214 is not a part of, or a product of, a
 court-martial itself, nor does it have a legal impact on a
 finding or sentence of a court-martial. Indeed, as seen, a
 “DD Form 214 is not intended to have any legal effect on
 termination of a Soldier’s Service.” AR 635-8 ¶ 5-1 (2019).
 And, as Mr. LaBonte acknowledges, regardless of what his
 DD-214 says, his conviction will not be removed from his
 underlying military records, nor could it be under 10 U.S.C.
 § 1552(f). But that is not what Mr. LaBonte seeks. He
 merely seeks the opportunity to obtain disability retire-
 ment benefits for his PTSD and TBI. Should he be awarded
 such benefits, we conclude that § 1552(f) does not prohibit
 changing his DD-214 in order for it to be accurate and com-
 plete.
                         CONCLUSION
     For the foregoing reasons, the decision of the Court of
 Federal Claims is reversed. The case is remanded to the
 court for further proceedings consistent with this opinion.
                REVERSED AND REMANDED
                           COSTS
 Costs to Mr. LaBonte.